Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments, Remarks, and Request for Continued Examination filed on 05/03/21 are acknowledged.
Claims 2-3 and 11-13 were cancelled. Claims 1, 4, and 14-15 were amended. New claim 16 was added. 
Claims 1, 4-10, and 14-16 are included in the prosecution.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/03/21 has been entered. 
Response to Amendments/Arguments
Claim Objections 
In light of the amendment of claim 1 filed on 05/03/21, the objection to claim 1 is withdrawn. 


Rejection of claims under 35 USC § 112(b) 
In light of the amendments filed on 05/03/21, the rejection of claims 1 and 4-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn with respect to claim 1. However, since claim 4 still recites the limitation “reviewing the solution to determine the color of the solution” the rejection is maintained. Also, in light of the amendment of claim 15 and the addition of new claim 16, the indefiniteness rejection includes these two claims. 
Rejection of claims under 35 USC § 103
Applicant’s arguments (Pages 5-9, filed 05/03/21) with respect to the following rejections under 35 USC § 103 have been fully considered. 
Rejection of claims 1 and 4-5 under 35 U.S.C. 103 as being unpatentable over Nordqvist et al. (US 4,608,044) or alternatively Chvapil et al. (US 5,116,620) or Fountain (US 5,133,965), each individually in view of Hong (CN 102552965 – English machine translation), Wan (US 5,846,213) and Melchore (AAPS PharmSciTech, Vol. 12, No. 1, March 2011, pp. 215-221)
Rejection of claims 1, 4-10 under 35 U.S.C. 103 as being unpatentable over Nordqvist et al. or alternatively Chvapil et al. or Fountain, each individually in view of Hong (CN 102552965 – English machine translation), Wan (US 5,846,213), Melchore (AAPS PharmSciTech, Vol. 12, No. 1, March 2011, pp. 215-221), and Byrom (US 4,929,550)
Rejection of claims 1, 4-10, 14 and 15 under 35 U.S.C. 103 as being unpatentable over Nordqvist et al. or alternatively Chvapil et al. or Fountain, each individually in view of Hong, Wan, Melchore, and Russo (EP 1 764104 A1)

The preamble of instant claim 1 does not recite a process for using a wound applicator. The steps regarding “applying colloidal silver in a form of a spray to a wound site before applying the film” and “applying a negative pressure to the wound site to draw fluids out of the wound” are steps related to a process of using a wound applicator and are not related to a process for preparing a wound applicator. As such, the amendments to claim 1 do not impart patentable weight to the process for preparing a wound applicator. The application of the wound applicator and the order of steps of applying the spray to a wound site before applying the film; and applying a negative pressure to the wound site, do not impact the process for preparing the wound applicator. 
However, in the interest of compact prosecution, a new ground(s) of rejection based on additional supporting references Tyler (US 5,785,972) and Wieland et al. (US 2014/0163447 A1) is made below. 
Claim Interpretation
13.	Claim 1, is drawn to a process for preparing a wound applicator and recites specific steps for the same. The preamble of claim 1 does not recite a process for using a wound applicator. The steps regarding “applying colloidal silver in a form of a spray to a wound site before applying the film” and “applying a negative pressure to the wound site to draw fluids out of the wound” are steps related to a process of using a wound applicator and are not related to a process for preparing a wound applicator. As such, the amendments to claim 1 do not impart patentable weight to the process for preparing a wound applicator. The application of the wound applicator and the order of steps of applying the spray to a wound site before applying the film; and applying a negative pressure to the wound site, do not impact the process for preparing the wound applicator. The steps in the process of using the wound applicator are not material to the process for preparing the wound applicator. 
Similarly, claims 14-15 recite limitations of using the wound applicator which are not material to the process for preparing the wound applicator. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-10, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4, line 2, recites the limitation “reviewing the solution to determine the color of the solution.” It is unclear what the color is being reviewed for. Does the solution have to be a particular color? Does the color of the solution have to change from a specific color to another color? One of 
Claims 5-10 are included in the rejection because they depend from an indefinite claim and do not add clarity.
Claim 14 recites “The process for preparing a wound applicator as in claim 1, further comprising the step of applying the colloidal silver in the form of a gel.” It is unclear if the colloidal silver in the form of a gel is applied after the colloidal silver in the form of a spray, as recited in claim 1. Do a spray and a gel have to be applied?
Claim 16 recites “… wherein said colloidal silver is sized to destroy the host cell membrane …” (emphasis added). Claim 15 is dependent on claim 1, but claim 1 does not recite any “host cell membrane.” There is insufficient antecedent basis for this limitation. 
Claim 16 recites “…interfere with cellular enzymes …” (emphasis added). It is unclear what “interfere with” covers. Are cellular enzymes inactivated, denatured, blocked, cleaved, etc.? Which “cellular enzymes” are included? The phrase “…interfere with cellular enzymes …” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Clarification and/or amendment are required. 


Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nordqvist et al. (US 4,608,044) or alternatively Chvapil et al. (US 5,116,620) or Fountain (US 5,133,965), each individually in view of Hong (CN 102552965 – English machine translation), Wan (US 5,846,213), Melchore (AAPS PharmSciTech, Vol. 12, No. 1, March 2011, pp. 215-221), Tyler (US 5,785,972) and Wieland et al. (US 2014/0163447 A1).
Instant claim 1 is drawn to a process for preparing a wound applicator comprising: 
preparing a solution comprising the steps of:
boiling water;
applying green tea leaves;
adding sugar;
testing a pH of the solution to determine whether the pH is between 5-7;
modifying the pH of the solution to make it within the pH of between 5-7 if the solution is outside of the range of a pH of 5-7;
adding Gluconacetobacter xylinus; 
placing the solution into separate containers;
allowing the solution to sit for a predetermined time of at least 7 days;
settling the solution; 
washing the solution using sodium hydroxide; 
drying the solution to form a film; 
reviewing the film under magnification;
cutting the film to fit a bandage; and 
packaging the film for use in treatment;
applying colloidal silver in a form of a spray to a wound site before applying the film; and 
applying a negative pressure to the wound site to draw fluids out of the wound. 
Nordqvist et al. disclose a method of preparing a compress for the treatment of wounds wherein a compress is soaked in an aqueous solution consisting essentially of sodium chloride, is dried, delivered in a sterile packing, and then applied to a wound (Abstract, Col. 1, lines 62 to Col. 3, line 6, and claims 1-2). 
Chvapil et al. disclose a method of preparing an antimicrobial wound dressing comprising impregnating a first retaining, sheet type material, such as sponge type material, with an antimicrobial amount of a stabilized chlorine compound containing solution and thereafter freeze drying or lyophilizing the impregnated sheet material to provide dry, chlorine moieties, impregnated sheet material; and impregnating a second retaining material with a solution containing an acidic activator compound and thereafter, freeze drying or lyophilizing to obtain a retaining material impregnated with 
Fountain discloses a method of preparing a sustained-release wound dressing comprising an adsorbent material wherein an SDMC (solvent dilution micro carriers) precursor solution is adsorbed into the adsorbent material and dried (Abstract, claims 1-23). Example 45 discloses that the 1” x 1” foam wound materials were packaged individually in heat sealed bags (Col. 14, lines 35-68). Examples 56 and 57 disclose the wound dressing packages (Col. 18, line 58 to Col. 19, line 67). 
Nordqvist et al., Chvapil et al. and Fountain do not expressly disclose the steps of boiling water; applying green tea leaves; adding sugar; testing a pH of the solution to determine whether the pH is between 5-7; adding Gluconacetobacter xylinus; placing the solution into separate containers; and allowing the solution to sit for a predetermined time of at least 7 days.
Hong discloses preparing a nanocellulose antibacterial composite material for a wound dressing (Abstract, Description – Page 1, 2nd paragraph, paragraph bridging Pages 1 and 2, Page 7, line 1). Cellulose-producing bacteria are activated in a liquid culture medium and nanocellulose antibacterial composite materials are obtained (Description - Page 3, step (1)). The bacterial cellulose composite material is soaked in 0.5 ~ 2 wt% NaOH solution and treated in a water bath at 70-100°C for 30-120 min and 
Nordqvist et al., Chvapil et al., Fountain and Hong do not expressly disclose the limitations of forming a film and reviewing the film under magnification.
Wan discloses a method for manufacturing cellulose films useful as wound and burn dressings from a solution of cellulose produced by Acetobacter xylinum (or 
Melchore discloses sound practices for consistent human visual inspection of pharmaceutical drug products (Abstract and Pages 215-220). Melchore discloses that “The pharmaceutical and biotechnology industries perform 100% inspection of containers filled with drug product to ensure that the container is free of container/closure defects and that the drug product in the container is free of particulate matter” (Page 220, left hand column, penultimate ¶). Manual inspection is used for small batch sizes, infrequently manufactured products, stability samples, and operations with limited production budgets (Pages 215-216). “Inspectors must pass an eye exam before training” (Page 216, left hand column, 4th ¶). Details of inspection lighting are disclosed (Pages218-219). Magnification is used by certain companies, and “Once qualified, the use of magnification must be consistently used for that specific product” (Page 219, right hand column, last ¶). 
Nordqvist et al., Chvapil et al., Fountain, Hong, Wan, and Melchore do not disclose applying colloidal silver in a form of a spray to a wound site before applying the film; or applying a negative pressure to the wound site to draw fluids out of the wound. 
Tyler teaches the treatment of burns and open wounds by use of a spray which contains colloidal silver directly on the wound or trauma site (Abstract, Col. 2, lines 51-53, Col. 4, lines 7-11, and claims 1-10). 
et al. teach the use of negative pressure wound therapy which is a known and worldwide used method for wound healing where the wound exudate is removed from the wound ([0024], [0140]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of preparing a wound treatment dressing comprising preparing a solution, drying the solution on a wound dressing substrate, and packaging the wound dressing, as taught by Nordqvist et al., or alternatively by Chvapil et al. or Fountain, each individually in view of the method of preparing a nanocellulose antibacterial composite material for a wound dressing wherein cellulose-producing bacteria are activated in a liquid culture medium and nanocellulose antibacterial composite materials are obtained, the bacterial cellulose composite material is soaked in 0.5 ~ 2 wt% NaOH solution and treated in a water bath at 70-100°C for 30-120 min and washed to neutrality to obtain purified nano antibacterial cellulose composite material, wherein the liquid medium is a liquid fermentation medium and contains water, green tea, sucrose, has a pH of 3.0-7, the cellulose producing bacteria include Gluconacetobacter xylinus or Acetobacter xylinum (which is the former name for Gluconacetobacter xylinus), and wherein bacterial cultivation was carried out for 0.5-20 days to obtain unpurified nanocellulose antibacterial composite materials, as taught by Hong, prepare a cellulose film from Acetobacter xylinum which is prepared, visually inspected, sterilized and packaged for the treatment of wounds and burns, as taught by Wan, further in view of the consistent human visual inspection of pharmaceutical drug products which includes manual visual inspection by trained inspectors and also includes magnification, as taught by Melchore, the application of a spray containing colloidal silver directly to a wound or trauma site, as taught by Tyler, and the use of negative pressure wound therapy to remove wound exudate, as taught by Wieland et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to combine the teachings of Nordqvist et al. or alternatively of Chvapil et al. or Fountain with the teachings of Hong because all these references are drawn to methods of preparing wound dressings comprising soaking a substrate with a solution. It is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. Furthermore, one of ordinary skill in the art would have been motivated to include the method steps including the addition of green tea, sucrose and Gluconacetobacter xylinus and testing the pH of the solution as taught by Hong in the methods of Nordqvist et al. or alternatively of Chvapil et al. or Fountain, since Hong discloses that the continuous and mechanized operation of fermentation production and membrane harvest of bacterial cellulose antibacterial membrane, saves fermentation time, has high production efficiency and large processing capacity, and is suitable for large-scale industrial production (Hong – Description – Page 6, 1st paragraph). Furthermore, Hong discloses that the prepared nanocellulose antibacterial composite material has three dimensional net like structure and shows increased extensibility (Page 3 of the English translation – under the section “ADVANTAGE”). Hong also discloses that the composite material has the advantages of BC film and gauze: on the one hand, the gauze is evenly coated with a layer of bacterial cellulose with an ultra-fine network structure, which can improve the water absorption, moisture retention, drug loading performance of the gauze, and physical barrier performance; on the other hand, 
One of ordinary skill in the art would have been motivated to combine the teachings of Nordqvist et al. or alternatively of Chvapil et al. or Fountain with the teachings of Hong and Wan because both Hong and Wan are drawn to microbial cellulose from Gluconacetobacter xylinus or Acetobacter xylinum for application as wound dressings or films, respectively. 
One of ordinary skill in the art would have been motivated to combine the teachings of Nordqvist et al. or alternatively of Chvapil et al. or Fountain with the teachings of Hong, Wan and Melchore because the latter discloses the sound practices for consistent human visual inspection of pharmaceutical drug products to ensure that the drug product in the container is free of particulate matter (Abstract, Page 220, left hand column, penultimate ¶). One of ordinary skill in the art would have had a reasonable expectation of success in using the techniques taught by Melchore for ensuring the quality control of the film produced by combining the teachings of Nordqvist et al. or alternatively of Chvapil et al. or Fountain, and the teachings of Hong, and Wan. 
As noted in the Claim Interpretation section above, the limitations of “applying colloidal silver in a form of a spray to a wound site before applying the film” and “applying a negative pressure to the wound site to draw fluids out of the wound” are steps related to a process of using a wound applicator and are not related to a process for preparing a wound applicator. As such, the amendments to claim 1 do not impart patentable weight to the process for preparing a wound applicator. However, in the et al., respectively. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claim 1, the limitations of the process steps would have been obvious over the steps of preparing a nanocellulose antibacterial composite material for wound dressing (Abstract, Description – Page 1, 2nd paragraph, paragraph bridging Pages 1 and 2, Page 7, line 1); the cellulose-producing bacteria activated in a liquid culture medium and nanocellulose antibacterial composite materials are obtained (Description - Page 3, step (1)); the bacterial cellulose composite material soaked in 0.5 ~ 2 wt% NaOH solution and treated in a water bath at 70-100°C for 30-120 min and washed to neutrality to obtain purified nano antibacterial cellulose composite material (Description – Page 3, step (2)); the liquid medium in step (1) which is a liquid fermentation medium (Description – Page 4, line 1), and contains per 1 L of water, green tea 1-10 g, glucose, sucrose or fructose 10-200 g (or the mass ration of sugar, tea and water is 5:0.1-0.4:100-200), and has a pH of 3.0-7.5 (Description – Page 4, paragraphs 8-10); the cellulose producing bacteria including Gluconacetobacter sp. such as Gluconacetobacter xylinus and Acetobacter xylinum (which is the former name 
Regarding instant claim 1, the limitation of forming a film would have been obvious over the method for manufacturing cellulose films useful as wound and burn dressings from a solution of cellulose produced by Acetobacter xylinum (or Gluconacetobacter xylinus), (Abstract, claims 1-25), including visual inspection of the cellulose films (Col. 5, lines 22-39), and cutting strips of 5 mm x 25 mm from the cellulose films for testing (Col. 5, lines 40-60), as taught by Wan.
Regarding instant claims 1 and 4, the limitations of reviewing the film under magnification (instant claim 1) and visually reviewing the solution (instant claim 4) would have been obvious over the microscope observation of the bacterial cellulose composite membrane (Description – Page 9, 3rd paragraph), and the bacterial cultivation which was carried out for 0.5-20 days to obtain unpurified nanocellulose antibacterial composite materials (Description – Page 3, step (1) - paragraph 3, Page 8, paragraphs 3-4, Page 9, last paragraph, Page 10, first paragraph, Example 5 – Page 12, paragraph 8, and claim 1), as taught by Hong. One of ordinary skill in the art would have found it obvious to determine bacterial cultivation by visually seeing the bacterial colonies and 
Regarding instant claims 1 and 5, the limitation of allowing the solution to cure to form a biomass and then removing the biomass from the separate containers and placing the biomass into a single container would have been obvious over the method taught by Hong (Description – Page 3, step (1) - paragraph 3, Page 8, paragraphs 3-4, Page 9, last paragraph, Page 10, first paragraph, Example 5 – Page 12, paragraph 8, and claim 1). The limitations of the solution in separate containers and then consolidating into a single container would have been obvious variants to one of ordinary skill in the art based on the method of Hong unless there is evidence of criticality or unexpected results. One of ordinary skill in the art would have found it obvious to use separate containers in order to increase the surface area for bacterial cultivation. Once the bacterial nanocellulose or biomass was produced by the bacteria one of ordinary skill in the art would have found it obvious to consolidate the resultant biomass into a single container to collect it and further prepare the wound dressing.



Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nordqvist et al. (US 4,608,044) or alternatively Chvapil et al. (US 5,116,620) or Fountain (US 5,133,965), each individually in view of Hong (CN 102552965 – English machine translation), Wan (US 5,846,213), Melchore (AAPS PharmSciTech, Vol. 12, No. 1, March 2011, pp. 215-221), Tyler (US 5,785,972) and Wieland et al. (US 2014/0163447 A1) and Byrom (US 4,929,550).
Instant claim 6 is drawn to the process as in claim 5, further comprising the step of purifying the biomass using water, a colander and sodium hydroxide. 
The teachings of Nordqvist et al., Chvapil et al., Fountain, Hong, Wan, Melchore, Tyler, and Wieland et al. are discussed above. 
Nordqvist et al., Chvapil et al., Fountain, Hong, Wan, Melchore, Tyler, and Wieland et al. do not expressly disclose the filtering or straining the biomass with a colander.
Byrom discloses a process of preparing microbial cellulose including strains of the species Acetobacter xylinum (former name of Gluconacetobacter xylinus) wherein the process includes a removal step in which bacterial cells and accumulated microbial cellulose are removed from the culture at the end of the accumulation step; and a separation step in which microbial cellulose is separated from the cells (Abstract, Col. 1, line 53 to Col. 2, line 10, and claims 1-7). Filtration is disclosed as a separation method and the “separation step is suitably done by treating the mass of cellulose and cells with a reagent, eg [sic] an alkaline reagent, which will dissolve the cells without affecting the cellulose which can then be separated. A preferred method for dissolving the cells and separating the cellulose is to treat the cell/cellulose mass with a dilute sodium hydroxide 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of preparing a wound treatment dressing comprising preparing a solution, drying the solution on a wound dressing substrate, and packaging the wound dressing, as taught by Nordqvist et al., or alternatively by Chvapil et al. or Fountain, each individually in view of the method of preparing a nanocellulose antibacterial composite material for a wound dressing wherein cellulose-producing bacteria are activated in a liquid culture medium and nanocellulose antibacterial composite materials are obtained, the bacterial cellulose composite material is soaked in 0.5 ~ 2 wt% NaOH solution and treated in a water bath at 70-100°C for 30-120 min and washed to neutrality to obtain purified nano antibacterial cellulose composite material, wherein the liquid medium is a liquid fermentation medium and contains water, green tea, sucrose, has a pH of 3.0-7, the cellulose producing bacteria include Gluconacetobacter xylinus or Acetobacter xylinum (which is the former name for Gluconacetobacter xylinus), and wherein bacterial cultivation was carried out for 0.5-20 days to obtain unpurified nanocellulose antibacterial composite materials, as taught by Hong, prepare a cellulose film from Acetobacter xylinum which is prepared, visually inspected, sterilized and packaged for the treatment of wounds and burns, as taught by Wan, further in view of the consistent human visual inspection of pharmaceutical drug products which includes manual visual inspection by trained inspectors and also includes magnification, as taught by Melchore, et al., further in view of the separation of microbial cellulose produced by Acetobacter xylinum by treating the cell/cellulose mass with a dilute sodium hydroxide solution, and filtration, as taught by Byrom, and produce the instant invention.
One of ordinary skill in the art would have been motivated to use the method of separating the biomass or microbial cellulose produced by Acetobacter xylinum as taught by Byrom in the method of Hong because both references disclose the harvesting of the biomass or microbial cellulose produced by the same bacteria. It is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141.
One of ordinary skill in the art would have been motivated to combine the teachings of Nordqvist et al. or alternatively of Chvapil et al. or Fountain with the teachings of Hong because all these references are drawn to methods of preparing wound dressings comprising soaking a substrate with a solution. The combination of Nordqvist et al. or alternatively of Chvapil et al. or Fountain, with Hong, Wan, Melchore and Byrom would have been obvious based on MPEP 2141 which states that it is obvious to combine prior art elements according to known methods to yield predictable results. 
Regarding instant claims 6-10, the limitations of purifying the biomass using water, a colander and sodium hydroxide (instant claim 6), grinding the biomass (instant claim 7), pouring the crushed biomass through a filter (instant claim 8), removing water nd paragraph, Page 3, 4th paragraph, Page 9, 1st paragraph, Page 10, 3rd paragraph, Page 11, 4th paragraph, Page 12, 3rd paragraph, and claim 2), as taught by Hong, in view of the separation of microbial cellulose produced by Acetobacter xylinum by treating the cell/cellulose mass with a dilute sodium hydroxide solution, and filtration (Col. 3, lines 10-25), as taught by Byrom. The limitation of the colander would have been obvious over the separation and filtration taught by Byrom because one of ordinary skill in the art would have found it obvious to use any suitable separating tools to separate the biomass out. The limitations of claims 7-10 would have been obvious variants given the teachings of Hong and Byrom unless there is evidence of criticality or unexpected results. 

Claims 1, 4-5, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nordqvist et al. (US 4,608,044) or alternatively Chvapil et al. (US 5,116,620) or Fountain (US 5,133,965), each individually in view of Hong (CN 102552965 – English machine translation), Wan (US 5,846,213), Melchore (AAPS PharmSciTech, Vol. 12, No. 1, March 2011, pp. 215-221), Tyler (US 5,785,972), Wieland et al. (US 2014/0163447 A1) and Deckner (WO 2010/127647 A1 – machine translation).

 The teachings of Nordqvist et al., Chvapil et al., Fountain, Hong, Wan, Melchore, Tyler, and Wieland et al. are discussed above. 
Nordqvist et al., Chvapil et al., Fountain, Hong, Wan, Melchore, Tyler, and Wieland et al. do not expressly disclose applying the colloidal silver in the form of a gel. 
As noted in the Claim Interpretation section above, the limitation of “applying colloidal silver …” is related to a process of using a wound applicator and not a process for preparing a wound applicator. However, in the interest of compact prosecution, the Tyler reference is relied upon to provide guidance on applying colloidal silver directly to a wound.
Deckner teaches a composition for wound treatment containing colloidal silver and purified ionized water which is in the form of a spray or a gel (Abstract, claims 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of preparing a wound treatment dressing comprising preparing a solution, drying the solution on a wound dressing substrate, and packaging the wound dressing, as taught by Nordqvist et al., or alternatively by Chvapil et al. or Fountain, each individually in view of the method of preparing a nanocellulose antibacterial composite material for a wound dressing wherein cellulose-producing bacteria are activated in a liquid culture medium and nanocellulose antibacterial composite materials are obtained, the bacterial cellulose composite material is soaked in 0.5 ~ 2 wt% NaOH solution and treated in a water bath at 70-100°C for 30-120 min and washed to neutrality to obtain purified nano et al., further in view of the composition for wound treatment containing colloidal silver and purified ionized water which is in the form of a spray or a gel, as taught by Deckner, and produce the instant invention.
One of ordinary skill in the art would have been motivated to combine the teachings of Deckner with the teachings of Nordqvist et al., Chvapil et al., Fountain, Hong, Wan, Melchore, Tyler, and Wieland et al. because all these references are drawn to the treatment of wounds, and it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. 
Regarding instant claim 14, the limitation of applying the colloidal silver in the form of a gel would have been obvious over the colloidal silver containing gel, as taught by Deckner (Abstract, claims 1-2). 

Regarding instant claim 16, the limitation of the colloidal silver sized to destroy the host cell membrane, interfere with cellular enzymes, and penetrate cell membranes to prevent bacterial proliferation would have been obvious over the colloidal silver containing spray (Abstract, Col. 2, lines 51-53, Col. 4, lines 7-11, and claims 1-10), which effects substantial antibacterial activity (Col. 1, lines 35-40 and Col. 2, lines 46-48), as taught by Tyler.
Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/ARADHANA SASAN/Primary Examiner, Art Unit 1615